DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10-15, 17, 19 and 20 of U.S. Patent No. 10,917,331. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of instant application represent broader version of re-arrangement of the claimed limitations of claims  1-4, 8, 10-15, 17, 19 and 20 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the Patent claims .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-35 and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratnasingham (US 2017/0289027).
Regarding claim 21, Ratnasingham discloses a method comprising:
 receiving, by a device (SDN controller 12), first data associated with a plurality of links provided in a network (the SDN 12 receives contents of its TED, including inter-AS TE metric values using an extended version of the BGP routing protocol used to send or report link state and TE information for inter-AS links 18  from PE device 20 [0032 and Fig. 1]);
wherein the network includes at least one inter-autonomous system link (see Fig. 1 inter- AS links 18), of the plurality of links (links 21, 23, 18), provided between one of a first plurality of network devices (PEs 20) included in a first autonomous system of the network (AS1 14) and one of a second plurality of network devices (PEs 22) included in a second autonomous system of the network (AS2 16);
identifying, by the device, and based on the first data associated with the plurality of links, first data associated with the at least one inter-autonomous system link (in order to compute an intra-AS LSPs between AS1 14 and AS2 16 with end to end TE, the SDN controller 12 needs to learn the intra-AS link state and TE metric values as well as the inter-AS TE metric values from PE devices 20, 22 within each of AS1 14 and AS2 16 [0030]. The PE device 20 sends the contents of its TED, including the inter-AS TE metric values, to SDN controller 12 using an extended version of the BGP routing protocol [0032]);
determining, by the device, an operational state of the at least one inter-autonomous system link based on the first data associated with the at least one inter-autonomous system link (the SDN controller 12 computes an inter-AS LSP across AS1 14 and AS2 16 based at least in part on the inter-AS TE metric values received from the PE devices 20,22 [0034]); 
performing, by the device, one or more actions based on the operational state of the at least one inter-autonomous system link (the SCN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account…. The SCN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20,22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the computed inter-AS LSP, and signal or establish at least a portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS link 18 [0034]); 
receiving, by the device, second data associated with another inter-autonomous system link of the plurality of links (the SDN controller 12 computes an inter-AS LSP across AS1 14 and AS2 16 based at least in part on the inter-AS TE metric values (carried in an Opaque link state advertisement of an open shortest path first [OSPF]) received from the PE devices 20, 22 [0034; 0031; 0039]); 
determining, by the device, another operational state of the other inter-autonomous 3PATENTAttorney Docket No. 0023-0976C1system link based on the second data associated with the other inter-autonomous system link (SDN controller 12 provides centralized control of customer session and communication flows within the WAN of network system 10. SDN controller 12, therefore, may configure and manage the routing and switching infrastructure within and between first AS1 14 and second AS2 16 [0026]); and 
performing, by the device, one or more additional actions based on the other operational state of the other inter-autonomous system link (the SDN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account…. The SCN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20,22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the computed inter-AS LSP, and signal or establish at least a portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS link 18 [0034]).

Regarding claim 28, Ratnasingham discloses a device (Fig. 3, centralized controller device 80), comprising:
 one or more memories (control unit 82 may include [not shown] a storage device or memory [0073]); and
 one or more processors (control unit 82 may include one or more processor [not shown] that execute software instruction [0073]), to: 
receive link data associated with a plurality of links provided in a network (the SDN 12 receives contents of its TED, including inter-AS TE metric values using an extended version of the BGP routing protocol used to send or report link state and TE information for inter-AS links 18  from PE device 20 [0032 and Fig. 1]), 
wherein the network includes at least one inter-autonomous system link (see Fig. 1 inter- AS links 18), of the plurality of links (links 21, 23, 18), provided between one of a first plurality of network devices (PEs 20) included in a first autonomous system of the network (AS1 14) and one of a second plurality of network devices (PEs 22) included in a second autonomous system of the network (AS2 16);
identify an operational state of the at least one inter-autonomous system link based on data associated with the at least one inter-autonomous system link (in order to compute an intra-AS LSPs between AS1 14 and AS2 16 with end to end TE, the SDN controller 12 needs to learn the intra-AS link state and TE metric values as well as the inter-AS TE metric values from PE devices 20, 22 within each of AS1 14 and AS2 16 [0030]. The PE device 20 sends the contents of its TED, including the inter-AS TE metric values, to SDN controller 12 using an extended version of the BGP routing protocol [0032]); and
 perform one or more actions based on the operational state of the at least one inter-autonomous system link (the SDN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account…. The SCN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20,22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the computed inter-AS LSP, and signal or establish at least a portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS link 18 [0034]).

Regarding claim 35, Ratnasingham discloses a non-transitory computer-readable medium storing instructions (see 0073, 0102), the instructions comprising:
 one or more instructions that, when executed by one or more processors (see 0073, 0102), cause the one or more processors to: 
receive session data associated with at least one inter-autonomous system link of a plurality of links of a network (the SDN 12 receives contents of its TED, including inter-AS TE metric values using an extended version of the BGP routing protocol used to send or report link state and TE information for inter-AS links 18  from PE device 20 [0032 and Fig. 1]), the at least one inter-autonomous system link (see Fig. 1 inter- AS links 18) provided between one of a first plurality of network devices (PEs 20) included in a first autonomous system of the network (AS1 14) and one of a second plurality of network devices (PEs 22) included in a second autonomous system of the network (AS2 16); 
determine an operational state of the at least one inter-autonomous system link based on the session data associated with the at least one inter-autonomous system link (in order to compute an intra-AS LSPs between AS1 14 and AS2 16 with end to end TE, the SDN controller 12 needs to learn the intra-AS link state and TE metric values as well as the inter-AS TE metric values from PE devices 20, 22 within each of AS1 14 and AS2 16 [0030]. The PE device 20 sends the contents of its TED, including the inter-AS TE metric values, to SDN controller 12 using an extended version of the BGP routing protocol [0032]); and 
perform one or more actions based on the operational state of the at least one inter-autonomous system link (the SDN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account…. The SCN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20,22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the computed inter-AS LSP, and signal or establish at least a portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS link 18 [0034]).

Regarding claims 22 and 29, Ratnasingham discloses wherein the first data is border gateway protocol data (BGP 70 see Fig. 2)   and the second data is session data ([OSPF; IS-IS;…see Fig. ]).  

Regarding claims 24, 31 and 40, Ratnasingham discloses wherein performing the one or more actions comprises: causing the one of the first plurality of network devices and the one of the second plurality of network devices to not utilize the at least one inter-autonomous system link when the at least one inter-autonomous system link is non-operational; causing the one of the first plurality of network devices and the one of the second plurality of network devices to re-route traffic from the at least one inter-autonomous system link when the at least one inter-autonomous system link is non-operational; or providing information indicating the operational state of the at least one inter- autonomous system link (the SDN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account…. The SCN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20,22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the computed inter-AS LSP, and signal or establish at least a portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS link 18 [0034]).

Regarding claim 25, Ratnasingham discloses wherein the one of the first plurality of network devices and the one of the second plurality of network devices include one of: a provider edge network device, or an autonomous system border router (see Fig. 1).
Regarding claims 26 and 37, Ratnasingham discloses further comprising: receiving additional first data associated with the plurality of links after performing the one or more actions; filtering the additional first data to identify additional first data associated with the at least one inter-autonomous system link; determining that the at least one inter-autonomous system link is operational based on the additional first data associated with the at least one inter-autonomous system link; and causing the one of the first plurality of network devices and the one of the second plurality of network devices to utilize the at least one inter-autonomous system link based on the at least one inter-autonomous system link being determined to be operational (Fig. 2 shows: routing engine 56 includes BGP 70 and IGP link state routing protocol OSPF 74 and IS-IS 75 as routing protocols used to exchange routing information with other network devices in the same AS in order to discover the topology of the AS and update routing information 64…. [0039]. In addition, path computation element 90 of centralized controller device 80 (Fig. 3) includes a path computation unit 96, a topology unit 97 and a path provisioning unit 98. The path computation element 90 needs to learn intra-AS link state an TE metric values for intra AS links within each AS and inter-AS TE metric values for inter-AS links [0075]).

Regarding claims 27 and 33, Ratnasingham discloses further comprising: identifying the other inter-autonomous system link, wherein identifying the other inter-autonomous system link comprises: determining a first portion of the other inter-autonomous system link through the first autonomous system based on a first set of parameters (TED of PE device 20A within AS1 14 store the inter-AS TE metric values for inter-AS links 18. The TED of PE device 20A may also store the intra-AS TE metric values for intra-AS links 21 within AS1 14 [0031]); determining a second portion of the other inter-autonomous system link between 5PATENTAttorney Docket No. 0023-0976C1the first autonomous system and the second autonomous system based on a second set of parameters (TED of PE device 20A within AS1 14 store the inter-AS TE metric values for inter-AS links 18. TED of PE device 22A within AS2 16 store the inter-AS TE metric values for inter-AS links 18. As shown in Fig. 1, BGP-LS communication carrying the TED contents of PE device 20A, including the inter-AS TE metric values associated with AS1 14, is illustrated as dotted arrow from PE device 20A to SDN controller 12.  A similar dotted arrow is illustrated from PE device 22A to SDN control 12 that includes inter-AS TE metric values associated with AS2 16 [0033]); and determining a third portion of the other inter-autonomous system link through the second autonomous system based on a third set of parameters (TED of PE device 22 may also store the intra-AS TE metric values for intra-AS links 23 within AS2 16 [0033]).

Regarding claim 32, Ratnasingham discloses wherein the one or more processors, when identifying the other inter-autonomous system link, are to one or more of: identify the other inter-autonomous system link based on a preference (an inter-AS TE metric value is a local preference value for a given inter-AS link that may be used to identify a preferred outgoing route of a given AS [0028; 0043]); identify the other inter-autonomous system link based on a random selection technique; or identify the other inter-autonomous system link based on a round-robin technique (the SDN controller may select inter-AS routes for inter-AS path based on randomized or round-robin selection technique [0027]).

Regarding claim 34, Ratnasingham discloses wherein the one or more processors, when identifying the other inter-autonomous system link, are to: select a preferred outgoing route, from a plurality of outgoing routes, from the first autonomous system to the second autonomous system; select a preferred incoming route, from a plurality of incoming routes, from the second autonomous system to the first autonomous system (an inter-AS TE metric value is a local preference value for a given inter-AS link that may be used to identify a preferred outgoing route of a given AS. Another example of an inter-AS TE metric value is multiple exit discriminator [MED] value for a given inter-AS link that may be used to identify a preferred incoming route of a given AS [0028; 0043]); and 8PATENTidentify the other inter-autonomous system link based on the preferred outgoing route and the preferred incoming route (path computation unit 96 may select a preferred outgoing route for the first AS from a plurality of outgoing routs based on a local preference value as one of the inter-AS metric values. In addition, path computation unit 96 may select a preferred incoming route for the first AS from a plurality of incoming routs based on MED value as another one of the inter-AS metric values [0081])).

Regarding claim 38, Ratnasingham discloses wherein the session data associated with the at least one inter-autonomous system link includes data identifying state information associated with the at least one inter-autonomous system link (the inter-AS TE metric values are carried in an Opaque link state advertisement [LSA] of OSPF link state routing protocol [0031; 0039]).

Regarding claims 30 and 39, Ratnasingham discloses provide, to the one of the first plurality of network devices and the one of the second plurality of network devices, information instructing the one of the first plurality of network devices and the one of the second plurality of network devices to re-route traffic from the at least one inter-autonomous system link when the at least one inter-autonomous system link is non-operational (SDN controller 12 provides centralized control of customer sessions and communication flows within the WAN by configuring and managing the routing and switching infrastructure within and between first AS1 14 and second AS2 16 [0018; 0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratnasingham in view of Sundt et al. (US 8,014,275).
Ratnasingham discloses all the claim limitations as stated above, except for the wherein the session data is bidirectional forwarding detection session data.
Sundt teaches devices, systems and/or methods for monitoring IP network equipment. More specifically, Sundt teaches that BFD protocol is used to detect faults between two forwarding engines. When a hard failure is detected then this same router/computer can inform other  PEs in the network immediately (column 12, lines 38-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ratnasingham with the teaching of Sundt in order provide fast failure detection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gredler et al. (US 2012/0224506) discloses advertising traffic engineering information with the border gateway protocol.
Shand et al. (US 2008/0219153) discloses constructing a repair path in the event of failure of an inter-routing domain system link.
Napierala et al. (US 8,179,905) discloses method and apparatus for providing communication for virtual private network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	June 4, 2022